  Case: 1:20-cv-00650-MRB-KLL Doc #: 3 Filed: 10/09/20 Page: 1 of 2 PAGEID #: 9



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


BRANDON MANFREZ BYRD (BOOKER),                                 Civil Action No. 1:20-cv-650

       Plaintiff,                                              Barrett, J.
                                                               Litkovitz, M.J.
       vs.

SHERIFF SRGT. DANDRIDGE, et al.,                               REPORT AND
                                                               RECOMMENDATION
       Defendants.


       On August 27, 2020, plaintiff was ordered to plaintiff pay the full filing fee of $400.00 or

submit an application and affidavit to proceed in forma pauperis within thirty (30) days of the

date of this Order. Plaintiff was notified that his complaint shall not be deemed as “filed” in this

action until the appropriate filing fee is paid or plaintiff is granted leave to proceed in forma

pauperis. See Truitt v. County of Wayne, 148 F.3d 644, 648 (6th Cir. 1998). Plaintiff was

further advised that if he failed to pay the filing fee or to submit an application to proceed in

forma pauperis within this time limit, the complaint may be dismissed.

       To date, more than 30 days later, plaintiff has failed to comply with the Court’s order.

Accordingly, it is RECOMMENDED that this matter be closed and terminated on the docket of

this Court.

       IT IS SO ORDERED.



Date: 10/9/2020
                                                               Karen L. Litkovitz, Magistrate Judge
                                                               United States District Court
  Case: 1:20-cv-00650-MRB-KLL Doc #: 3 Filed: 10/09/20 Page: 2 of 2 PAGEID #: 10




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


BRANDON MANFREZ BYRD (BOOKER),                                Civil Action No. 1:20-cv-650
    Plaintiff,                                                Barrett, J.
                                                              Litkovitz, M.J.
       vs.

SHERIFF SRGT. DANDRIDGE, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party=s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
